PARRISH, Judge.
Appellant was convicted in the Circuit Court of Greene County, Missouri, for driving while intoxicated. § 577.010.1 His case was tried before the court without a jury. Prior to trial, the Department of Revenue revoked appellant’s driver’s license as permitted by § 302.500, et seq., based on the same conduct that resulted in the driving while intoxicated charge. The only issue on appeal is whether the criminal conviction amounts to double jeopardy because of the state’s previous revocation of appellant’s driver’s license.
Appellant filed a motion to dismiss the information charging him with driving while intoxicated contending the prior revocation of his driver’s license for the same conduct upon which the criminal charge was based was double jeopardy. The trial court denied the motion holding that there was no double jeopardy. No error of law appears. See State v. Mayo, 915 S.W.2d 758 (Mo. banc 1996). Further opinion would have no prece-dential value. The judgment of conviction is affirmed.
PREWITT, P.J., and CROW, J., concur.

. References to statutes are to RSMo 1994.